          Case 1:19-cv-08809-MKV Document 77 Filed 06/23/21 Page 1 of 1

               Michael Faillace & Associates, P.C.
                                  Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                          Telephone: (212) 317-1200
New York, New York 10165                                                  Facsimile: (212) 317-1620
_________
jmccartney@faillacelaw.com
                                             June 23, 2021

VIA ECF
District Judge
Judge Mary Kay Vyskocil
Thurgood Marshall
United States Courthouse
40 Foley Square, Courtroom: 706
New York, NY 10007

        Re:             Gervacio Angeles et al v. 180 Express Deli Corp. et al
        CASE #:         1:19-cv-08809-JPO

Your Honor:

        This office represents Plaintiff. This letter is submitted pursuant to the Court’s May 25, 2021
order to advise the Court how Plaintiff intends to proceed against pro se defendant Ali Mohammed.
DE 70. Defendant Mohammed was served on October 5, 2019 (DE 10), and default was entered
against him on December 4, 2019 (DE 21).

        A settlement conference with represented defendant 180 Express Deli Corp. is set before
Magistrate Judge Cott for July 14, 2021. Plaintiffs request that that any action as to Defendant
Mohammed be held in abeyance until after the settlement conference is held. The plaintiffs can
advance that if the case is not settled, they intend to move for default judgment against Defendant
Ali, and request a brief period after the settlement conference is held to file a default judgment motion
if necessary.

        We thank the Court for the time and attention to this matter.

                                                     Respectfully submitted,

                                                     By: s/James W. McCartney
                                                         James W. McCartney, Esq.

 Cc: David Schachter, Esq. (via ECF)
